          Case 5:21-cr-00154-FB Document 53 Filed 04/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

USA                                            §
                                               §
vs.                                            § NO: SA:21-CR-00154(1,2,3,4)-FB
                                               §
(1) Juan Enrique Kramer                        §
(2) Adriana Pastor                             §
(3) Noel Olguin                                §
(4) Karina Hernandez                           §

                                  SCHEDULING ORDER

      The Court, having considered the status of this case and for the purpose of docket
management, makes the following schedule:

               The deadline for notifying the Court of any plea agreement entered into
       by the parties in this cause is Friday, May 28, 2021. No plea agreement entered
       into after that date shall be honored by this Court without good cause shown for
       the delay.

             Docket call AND REARRAIGNMENT AND PLEA are set for
       Tuesday, June 01, 2021 at 9:00 AM in Courtroom 2 on the First Floor of the
       John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
       Boulevard, San Antonio, TX . (Guilty plea will be taken at docket call—-no
       other order will be sent.) DO NOT ASSUME A CONTINUANCE IS
       GRANTED -- YOU MUST HAVE A SIGNED ORDER BY THE COURT
       OR HAVE RECEIVED A CALL FROM THE COURTROOM DEPUTY
       OR COURT STAFF ADVISING OF SAME.

                Jury selection and trial are set for Monday, June 07, 2021 at 09:00 AM
       in Courtroom 2 on the First Floor of the John H. Wood, Jr. United States
       Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX . Motions to
       Suppress will be heard immediately prior to jury selection or will be carried with
       the trial unless otherwise ordered by the Court.

       AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your client is in

custody, arrangements should be made with the U.S. Marshal Service prior to the date of jury

selection and trial to ensure your client has proper attire. In addition, whenever defendants or
           Case 5:21-cr-00154-FB Document 53 Filed 04/21/21 Page 2 of 2




witnesses have a need for the services of the court interpreter, please notify Jaemie Herndon,

Courtroom Deputy to Judge Biery, 210-472-6550, ext. 5005, no later than five (5) days before

this court setting.

        All exhibits shall be marked with both the case and exhibit numbers by counsel

prior to trial.

        The Clerk of Court shall send a copy of this order to the United States Attorney, attorney

for defendant, United States Marshal, United States Probation Officer, and Pretrial Services

Officer. Counsel for defendant shall notify defendant of this setting and, if defendant is on

bond, advise the defendant that he/she must be present for all court settings unless excused by the

Court. If defendant is in state custody, or a writ required, the Assistant United States Attorney

shall immediately prepare and file with the Clerk’s Office the appropriate application and order.


        IT IS SO ORDERED this 21st day of April, 2021.



                                                 ______________________________
                                                 FRED BIERY
                                                 UNITED STATES DISTRICT JUDGE
